Name: 93/36/EEC: Commission Decision of 18 December 1992 amending Decision 89/152/EEC authorizing certain Member States to provide for exceptions from certain provisions of Council Directive 77/93/EEC in respect of potatoes for human consumption originating in Cuba (Only the German, French and Dutch texts are authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: marketing;  agricultural policy;  plant product;  America
 Date Published: 1993-01-25

 Avis juridique important|31993D003693/36/EEC: Commission Decision of 18 December 1992 amending Decision 89/152/EEC authorizing certain Member States to provide for exceptions from certain provisions of Council Directive 77/93/EEC in respect of potatoes for human consumption originating in Cuba (Only the German, French and Dutch texts are authentic) Official Journal L 016 , 25/01/1993 P. 0040 - 0041COMMISSION DECISION of 18 December 1992 amending Decision 89/152/EEC authorizing certain Member States to provide for exceptions from certain provisions of Council Directive 77/93/EEC in respect of potatoes for human consumption originating in Cuba (Only the Dutch, French and German texts are authentic)(93/36/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 77/93/EEC of 21 December 1976 on protective measures against the introduction into the Community of organisms harmful to plants or plant products and against their spread within the Community (1), as last amended by Commission Directive 92/103/EEC (2), and in particular Article 14 (3) thereof, Having regard to the requests made by Belgium, the Federal Republic of Germany, Luxembourg and the Netherlands, Whereas under the provisions of Directive 77/93/EEC, potato tubers originating in Cuba may in principle not be introduced into the Community because of the risk of introducing exotic potato diseases unknown in the Community; Whereas the early growing in Cuba of potatoes for human consumption from seed potatoes supplied by Member States has become an established practice; whereas part of the early supply of potatoes for human consumption in the Community has been ensured by imports of such material from Cuba; Whereas by Decisions 87/306/EEC (3), 88/223/EEC (4), 89/152/EEC (5) and 91/593/EEC (6), the Commission authorized derogations under special technical conditions in respect of potatoes for human consumption originating in Cuba; Whereas Decision 91/593/EEC stipulated that the authorization shall expire on 30 April 1992; Whereas the provisions laid down in the Annexes to Directive 77/93/EEC have been subjected to a review taking into account a pest risk assessment to adapt the relevant provisions to the single market concept; Whereas that pest risk assessment has been the basis for an amendment and revision of the relevant provisions of the said Directive; Whereas, however, according to the provisions of Council Directive 91/683/EEC (7) Member States shall bring into force the laws, regulations or administrative provisions necessary to comply with Directive 91/683/EEC six months after the revisions of Annexes I to V to Directive 77/93/EEC; Whereas it appears that the revision has been delayed; Whereas the authorization is applicable without prejudice to the abolition of the intra-Community border controls from 1 January 1993; Whereas the circumstances justifying the authorization still obtain; Whereas the authorization should therefore be extended for a further period; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plant Health, HAS ADOPTED THIS DECISION: Article 1 Decision 89/152/EEC is hereby amended as follows: 1. in Article 2 (1), '30 April 1992' is replaced by '30 April 1993, being the last day of entry into the Community'; 2. in Annex II, point 8, '1991' is replaced by '. . .'. Article 2 This Decision is addressed to the Kingdom of Belgium, the Federal Republic of Germany, the Grand Duchy of Luxembourg and the Kingdom of the Netherlands. Done at Brussels, 18 December 1992. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 26, 31. 1. 1977, p. 20. (2) OJ No L 363, 11. 12. 1992, p. 1. (3) OJ No L 153, 13. 6. 1987, p. 41. (4) OJ No L 100, 19. 4. 1988, p. 44. (5) OJ No L 59, 2. 3. 1989, p. 29. (6) OJ No L 316, 16. 11. 1991, p. 47. (7) OJ No L 376, 31. 12. 1991, p. 29.